DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-20 are pending.

Claim Objections
Claims 12-15 are objected to because of the following informalities:  Claims 12-15 recite the phrase, “The method of claim 10.”  For the purposes of examination, claims 12-15 will be interpreted to read “The method of claim 11” and examined as depending from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 -15 are directed towards methods for individualized curriculum of engagement (i.e., processes), which is a statutory category. Claims 16-20 are directed towards a system for user engagement (i.e., a machine), which is a statutory category.  Since the claims are directed toward  statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). In the instant application, the claims are directed towards an abstract idea.
Claim 1 recites: 
receiving at one or more computing devices information about a user obtained at a point of interaction; 
generating using the one or more computing devices, based at least in part on the information about the user, an individualized curriculum of engagement for the user; and 
delivering using the one or more computing devices the individualized curriculum of engagement to the user.  
The bolded limitations, given the broadest reasonable interpretation, cover a mental process and/or a certain method of organizing human activity because it recites  a process that is performed in the human mind, but for the recitation of generic computer components/ fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  The underlined limitations are not part of identified abstract idea (the mental process/ the method of organizing human activity) and are deemed “additional elements,” and will be discussed in further detail below.  
Claim 11 recites “sending the information from the computing device to a webspace,” which is deemed an additional element.  Claim 15 further recites “an input computing device configured to receive information about a user at a point of interaction and to send the information to one or more servers” and “the one or more servers configured to” which are also deemed additional elements.
Furthermore, the abstract idea for Claims 11 and 16 is identical as the abstract idea for Claims 1-10 (Group I), because the only difference between Claims 1-10 and 11-15 and 16-20 is that they are directed towards different statutory categories.
Dependent Claims 2-10, 12-15 and 17-20 include other limitations, for example Claim 2 recites scheduling using the one or more computing devices one or more interactions with the user prior to the step of delivering, wherein the step of delivering is performed based on the step of scheduling, Claim 3 recites wherein the step of generating further comprises selecting content from a content management source based at least in part on the point of interaction, Claim 4 recites wherein in the step of generating, the individualized curriculum of engagement is further generated at least in part on an identity of an entity associated with the point of engagement, Claims 5, 15, 17 and 18 recites generating, based at least in part on the information, a personalized URL for the user, wherein the delivering further comprises sending the personalized URL to the user, Claims 6 and 20 recite wherein the individualized curriculum of engagement comprises a single webpage with a plurality of embedded videos, and wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction, Claim 7 recites wherein the individualized curriculum of engagement comprises a single webpage with a plurality of embedded videos, wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction, and wherein the individualized curriculum of engagement further comprises access to a listing of other individualized curricula of engagement delivered to the user, Claim 8 recites wherein the individualized curriculum of engagement comprises a single webpage with a plurality of embedded videos, wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction, and wherein the individualized curriculum of engagement further comprises access to promotional information for at least one of a product and a service related to the point of interaction, Claim 9 recites wherein the individualized curriculum of engagement comprises a single webpage with a plurality of embedded videos, wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction, and wherein the individualized curriculum of engagement further comprises access to a live interaction interface that allows the user to receive information related to the point of interaction, Claim 10 recites wherein the individualized curriculum of engagement comprises a plurality of videos, wherein the plurality of videos contain informational content related to at least one of a product and a service for the user at the point of interaction, and wherein the delivering further comprises individually delivering the plurality of videos to the user, Claim 12 recites securing the information at the computing device before the step of sending the information, Claim 13 recites wherein the information comprises: a name of the user; an email address of the user; and an identifier of a product related to the point of interaction for the user, Claim 14 recites wherein the information comprises: an identifier of the user; an identifier of a drug prescribed to the user; an identifier of an insurance provider for the user; and an identifier of a pharmacy for the user, Claim 16 recites an input computing device configured to receive information about a user at a point of interaction and to send the information to one or more servers;384817-6302-9785.1Attorney Dkt No: 104019-01 10 the one or more servers configured to generate, based at least in part on the information received from the input computing device, an individualized curriculum of engagement for the user and to send the individualized curriculum of engagement to a user computing device; and the user computing device configured to receive the individualized curriculum of engagement from the one or more servers, and Claim 19 recites wherein the one or more servers are configured to access a database of information regarding at least one of products and services related to the point of interaction in order to generate the individualized curriculum of engagement, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 11 and 16.
Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of computing devices, servers, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0008] and [0043] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving information about a user obtained at a point of interaction, which amounts to mere data gathering, and/or the recitation of delivering using the one or more computing the individualized curriculum of engagement to the user, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0008] and [0043] of the Specification discloses that the additional elements (i.e. server, computing devices) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, analyzing, generating and delivering data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives information about a user obtained at a point of interaction data, and transmits the data to a webspace over a network, for example the Internet;
Dependent Claims 2-10, 12-15 and 17-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the delivering personalized URL feature of dependent Claims 5, 15, 17 and 18) , storing and retrieving information in memory (e.g. the video feature of dependent Claims 6 and 20), 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-7, 9-14, 16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schoenberg (U.S. Pub. No. 2009/0254361 A1).
Regarding claim 1, Schoenberg discloses a method of individualized curriculum of engagement, comprising:
receiving at one or more computing devices (Paragraph [0162] discusses at least one input device, which is being construed as one or more computing devices, receiving data.) information about a user (Paragraphs [0037], [0064] and [0093] discuss collecting the consumer's profile information, which is being construed as information about a user.) obtained at a point of interaction (Paragraph [0064] discusses acquiring information from consumer’s through automated interaction, which is being construed as a point of interaction.);
generating using the one or more computing devices, based at least in part on the information about the user, an individualized curriculum of engagement for the user (Paragraphs [0088-0089] discuss using and analyzing the information obtained from the user to determine an engagement action plan or agenda for the user, which is being construed as generating an individualized curriculum of engagement for the user.); and
delivering using the one or more computing devices the individualized curriculum of engagement to the user (Paragraph [0088] discusses outputting the plan to the consumer, with the consumer being able to print, download or save the plan, which is being construed to mean the individualized curriculum is delivered electronically to the user.  See also Fig. 7.).

Regarding claim 2, Schoenberg discloses a method of individualized curriculum of engagement, comprising:
scheduling using the one or more computing devices one or more interactions with the user (Paragraph [0049] discusses a scheduling module that is used to schedule engagements, which is being construed as interactions.), and
wherein the scheduling is done prior to the step of delivering, wherein the step of delivering is performed based on the step of scheduling (Paragraph [0089] discusses the consumer engaging a provider, which is being construed as scheduling, and sending the action plan to the provider for the engagement, which is being construed as delivering the information after scheduling.) .

Regarding claim 3, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
the step of generating further comprises selecting content (Paragraph [0066] discusses consumer launching engagements at their own discretion, which is being construed as selecting content.) from a content management source (Paragraph [0065] discusses content packages, which is being construed as a content management source.) based at least in part on the point of interaction (Paragraph [0066] discusses providing content based on the information obtained during the interaction with the user.).

Regarding claim 4, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
the step of generating, the individualized curriculum of engagement is further generated at least in part on an identity of an entity associated with the point of engagement (Paragraphs [0028-0029] discuss identifying service providers, which is being construed as an entity, that are available to communicate with the user about a variety of topics based on point of engagement with the user.).

Regarding claim 6, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
   wherein the individualized curriculum of engagement comprises a single webpage (Paragraph [0025] discusses the user accessing the information through a website, which is being construed as a single webpage.) with a plurality of embedded videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.), and
wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.).

Regarding claim 7, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
the individualized curriculum of engagement comprises a single webpage (Paragraph [0025] discusses the user accessing the information through a website, which is being construed as a single webpage.) with a plurality of embedded videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.),
wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.), and
wherein the individualized curriculum of engagement further comprises access to a listing of other individualized curricula of engagement delivered to the user (Paragraphs [0088-0089] discuss using and analyzing the information obtained from the user to determine an engagement action plan or agenda for the user, which is being construed as generating an individualized curriculum of engagement for the user and providing the user with a list of topics relevant to the user.).

Regarding claim 9, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
the individualized curriculum of engagement comprises a single webpage (Paragraph [0025] discusses the user accessing the information through a website, which is being construed as a single webpage.) with a plurality of embedded videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.),
wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.), and
wherein the individualized curriculum of engagement further comprises access to a live interaction interface that allows the user to receive information related to the point of interaction (Paragraph [0037] discusses the user connecting with a provider by engaging in text, voice or video conference, which is being construed as live communication.).

Regarding claim 10, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
   the individualized curriculum of engagement comprises a plurality of videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.),
wherein the plurality of videos contain informational content related to at least one of a product and a service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.), and
wherein the delivering further comprises individually delivering the plurality of videos to the user (Paragraphs [0118], [0121] and [0153] discuss sending a message or data to the recipient’s computer, which may include video snippets and welcome videos.).

Regarding claim 11, Schoenberg discloses a method of individualized curriculum of engagement, comprising:
receiving, using a computing device (Paragraph [0162] discusses at least one input device, which is being construed as one or more computing devices, receiving data.), information about a user (Paragraphs [0037], [0064] and [0093] discuss collecting the consumer's profile information, which is being construed as information about a user.) at a point of interaction (Paragraph [0064] discusses acquiring information from consumer’s through automated interaction, which is being construed as a point of interaction.); 
sending the information from the computing device to a webspace (Paragraph [0022] discusses operating the system on a web server, which is being construed as a webspace.  Paragraph [0034] discusses sending the information to a main user interface through a server.); 
generating, based at least in part on the information in the webspace, an individualized curriculum of engagement for the user (Paragraphs [0088-0089] discuss using and analyzing the information obtained from the user to determine an engagement action plan or agenda for the user, which is being construed as generating an individualized curriculum of engagement for the user.); and
delivering the individualized curriculum of engagement to the user (Paragraph [0088] discusses outputting the plan to the consumer, with the consumer being able to print, download or save the plan, which is being construed to mean the individualized curriculum is sent electronically to the user.  See also Fig. 7.).

Regarding claim 12, Schoenberg discloses a method of individualized curriculum of engagement, comprising:
securing the information at the computing device (Paragraph [0095] discusses securing the information stored in the database.  For example, the user’s health information is secured in compliance with HIPPA.) before the step of sending the information (Paragraph [0067] discusses secure messaging, which is being construed to mean that the message is secured prior to it being sent.).

Regarding claim 13, Schoenberg discloses a method of individualized curriculum of engagement, wherein the information comprises:
a name of the user (Paragraph [0052] discusses collecting information about the consumer, such as initial intake questions, which is being construed to include the name of the user.  See also Fig. 15 which shows the user’s name at the top of the webpage.);
an email address of the user (Paragraphs [0052] and [0153] discuss collecting information about the consumer, such as initial intake questions, which is being construed to include the user’s email address.); and
an identifier of a product related to the point of interaction for the user (Paragraph [0113] discusses acquiring the drugs prescribed to the user, which is being construed as a product related to the point of interaction.).

Regarding claim 14, Schoenberg discloses a method of individualized curriculum of engagement, comprising:
an identifier of the user (Paragraph [0049] discusses associating a unique identifier with the consumer.);
an identifier of a drug prescribed to the user (Paragraph [0113] discusses acquiring the drugs prescribed to the user.); 
an identifier of an insurance provider for the user (Paragraph [0132] discusses the provider, which is being construed to include an insurance provider, having a pin number, which is being construed as an identifier.); and 
an identifier of a pharmacy for the user (Paragraph [0132] discusses the provider, which is being construed to include a pharmacy, having a pin number, which is being construed as an identifier.).

Regarding claim 16, Schoenberg discloses a system for user engagement, comprising:
an input computing device configured to receive information (Paragraph [0162] discusses an input device, which is being construed as a computing device, receiving data.) about a user (Paragraphs [0037], [0064] and [0093] discuss collecting the consumer's profile information, which is being construed as information about a user.) at a point of interaction (Paragraph [0064] discusses acquiring information from consumer’s through automated interaction, which is being construed as a point of interaction.) and to send the information to one or more servers (Paragraph [0034] discusses sending the information to a main user interface through a server.); 
the one or more servers configured to generate, based at least in part on the information received from the input computing device, an individualized curriculum of engagement for the user (Paragraphs [0088-0089] discuss using and analyzing the information obtained from the user to determine an engagement action plan or agenda for the user, which is being construed as generating an individualized curriculum of engagement for the user.) and to send the individualized curriculum of engagement to a user computing device (Paragraph [0088] discusses outputting the plan to the consumer, with the consumer being able to print, download or save the plan, which is being construed to mean the individualized curriculum is sent to a user computing device.  See also Fig. 7.); and
the user computing device configured to receive the individualized curriculum of engagement from the one or more servers (Paragraph [0025] discusses the client devices enabling the user receive information.).

Regarding claim 19, Schoenberg discloses a system for user engagement, wherein:
the one or more servers are configured to access a database of information regarding at least one of products and services related to the point of interaction in order to generate the individualized curriculum of engagement (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.).

Regarding claim 20, Schoenberg discloses a system for user engagement, wherein:
the individualized curriculum of engagement comprises a single webpage (Paragraph [0025] discusses the user accessing the information through a website, which is being construed as a single webpage.) with a plurality of embedded videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.), and
wherein the embedded videos contain informational content related to a product or service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg in view of Farmer (U.S. Pub. No. 2011/0126121 A1).
Regarding claim 5, Schoenberg discloses a method of individualized curriculum of engagement, but Schoenberg does not appear to explicitly disclose:
generating, based at least in part on the information, a personalized URL for the user,
wherein the delivering further comprises sending the personalized URL to the user.

Farmer teaches that it was old and well-known in the art of individualized curriculum of engagement at the time of invention to generate, based at least in part on the information, a personalized URL for the user (Paragraph [0033] discusses generating a personalized URL for the member, which is being construed as the user.), and deliver the personalized URL to the user (Paragraph [0009] discusses transmitting the personalized URL to the user, which is being construed to mean delivering the personalized URL.).
Therefore, it would have been obvious to one of ordinary skill in the of individualized curriculum of engagement at the time of invention to modify the engagement of the user of Schoenberg to generate and deliver a personalized URL, as taught by Farmer, in order to have the personalized website contain information for the intended viewer (Paragraph [0028]).	

Regarding claim 15, Schoenberg discloses a method of individualized curriculum of engagement, but Schoenberg does not appear to explicitly disclose: 
generating, based at least in part on the information in the webspace, a personalized URL for the user,
wherein the delivering further comprises sending the personalized URL to the user.

Farmer teaches that it was old and well-known in the art of individualized curriculum of engagement at the time of invention to generate, based at least in part on the information in the webspace, a personalized URL for the user (Paragraph [0033] discusses generating a personalized URL for the member, which is being construed as the user.), and deliver the personalized URL to the user (Paragraph [0009] discusses transmitting the personalized URL to the user, which is being construed to mean delivering the personalized URL.).
Therefore, it would have been obvious to one of ordinary skill in the of individualized curriculum of engagement at the time of invention to modify the engagement of the user of Schoenberg to generate and deliver a personalized URL, as taught by Farmer, in order to have the personalized webspace contain information for the intended viewer (Paragraph [0028]).	

Regarding claim 17, Schoenberg discloses a system for user engagement, wherein:
the user computing device is a smartphone belonging to the user (Paragraph [0025] discusses the client device as a cell phone, which is being construed to include a smartphone.), and
wherein the one or more servers are configured to send the individualized curriculum of engagement to the smartphone belonging to the user a text message (Paragraph [0051] discusses sending a text message to the user.); 
but Schoenberg does not appear to explicitly disclose by sending a personalized URL.

Farmer teaches that it was old and well-known in the art of user engagement at the time of invention to send a personalized URL (Paragraph [0009] discusses transmitting the personalized URL to the user, which is being construed to mean sending the personalized URL.).
Therefore, it would have been obvious to one of ordinary skill in the of user engagement at the time of invention to modify text message of Schoenberg to include a personalized URL, as taught by Farmer, in order to to provide a more personalized experience for the user and allow an additional form of communication between the user and the system.
Regarding claim 18, Schoenberg discloses a system for user engagement, wherein:
the user computing device is a smartphone belonging to the user (Paragraph [0025] discusses the client device as a cell phone, which is being construed to include a smartphone.), and
wherein the one or more servers are configured to send the individualized curriculum of engagement to the smartphone belonging to the user in an email message (Paragraph [0153] discusses sending the data, which is being construed to include the individualized curriculum, by email.);
but Schoenberg does not appear to explicitly disclose sending a personalized URL. 

Farmer teaches that it was old and well-known in the art of user engagement at the time of invention to send a personalized URL (Paragraph [0009] discusses transmitting the personalized URL to the user, which is being construed to mean sending the personalized URL.).
Therefore, it would have been obvious to one of ordinary skill in the of user engagement at the time of invention to modify emailing of the individualized curriculum of Schoenberg to include a personalized URL, as taught by Farmer, in order to allow the user to directly access his or her individualized curriculum.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg in view of Gopinath (U.S. Pub. No. 2011/0066497 A1).
Regarding claim 8, Schoenberg discloses a method of individualized curriculum of engagement, wherein:
the individualized curriculum of engagement comprises a single webpage (Paragraph [0025] discusses the user accessing the information through a website, which is being construed as a single webpage.) with a plurality of embedded videos (Paragraphs [0118] and [0121] discuss video welcome snippets and a video introduction, which is being construed as a plurality of embedded videos.),
wherein the embedded videos contain informational content related to at least one of a product and a service for the user at the point of interaction (Paragraph [0121] discusses the provider being able to upload introductory materials that may include a link to the provider's homepage, which is being construed as including services provided by the hospital.), 
but Schoenberg does not appear to explicitly disclose wherein the individualized curriculum of engagement further comprises access to promotional information for at least one of a product and a service related to the point of interaction.

Gopinath teaches that it was old and well-known in the art of individualized curriculum of engagement at the time of invention to provide the user with access to promotional information (Paragraph [0038] discusses using promotions in text, audio or video contents on websites, which is being construed as providing access to promotional material.).
Therefore, it would have been obvious to one of ordinary skill in the of individualized curriculum at the time of invention to modify the website of Schoenberg to include access to promotional material, as taught by Gopinath, in order to “attract customers (Paragraph [0038]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686